Exhibit 10.14

INTELLECTUAL PROPERTY AGREEMENT

between

BABCOCK & WILCOX TECHNOLOGY, LLC

and

BABCOCK & WILCOX INVESTMENT COMPANY

dated as of

June 27, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Interpretation

     3   

ARTICLE II

 

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

     4   

Section 2.1

 

Assignment of Transferred Intellectual Property

     4   

Section 2.2

 

Actions; Correspondence

     5   

Section 2.3

 

Assistance by Employees; Inventor Compensation

     5   

Section 2.4

 

Reserved

     5   

SECTION 2.5

 

RIGHTS ARISING IN THE FUTURE

     5   

ARTICLE III

 

RESERVED

     6   

ARTICLE IV

 

RESERVED

     6   

ARTICLE V

 

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

     6   

Section 5.1

 

Reserved

     6   

Section 5.2

 

Patent License

     6   

Section 5.3

 

Reserved

     6   

Section 5.4

 

Reserved

     6   

Section 5.5

 

Reserved

     7   

Section 5.6

 

Sublicensing; Assignability

     7   

Section 5.7

 

Restrictions on Licensor Exploitation of Intellectual Property

     7   

Section 5.8

 

Third Party Agreements; Reservation of Rights

     7   

Section 5.9

 

Maintenance of Intellectual Property

     8   

Section 5.10

 

Covenants

     8   

ARTICLE VI

 

RESERVED

     8   

ARTICLE VII

 

NO WARRANTIES

     8   

ARTICLE VIII

 

THIRD-PARTY INFRINGEMENT

     9   

Section 8.1

 

No Obligation

     9   

Section 8.2

 

Notice Regarding Infringement

     9   

Section 8.3

 

Suits for Infringement

     9   

ARTICLE IX

 

CONFIDENTIALITY

     10   

ARTICLE X

 

MISCELLANEOUS

     11   

Section 10.1

 

Authority

     11   

 

i



--------------------------------------------------------------------------------

Section 10.2

 

Entire Agreement

     12   

Section 10.3

 

Binding Effect; Third-Party Beneficiaries; Assignment

     12   

Section 10.4

 

Amendment

     12   

Section 10.5

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     12   

Section 10.6

 

Notices

     12   

Section 10.7

 

Counterparts

     12   

Section 10.8

 

Severability

     13   

Section 10.9

 

Governing Law

     13   

Section 10.10

 

Construction

     13   

Section 10.11

 

Performance

     13   

SCHEDULES

    

Schedule 1.1(e)

 

SpinCo Core Field; RemainCo Core Field

  

Schedule 1.1(i)

 

Specific RemainCo Field; Specific SpinCo Field

  

Schedule 2.1(a)

 

Transferred BWTI Intellectual Property

  

Schedule 5.2(a)(i)

 

BWTI General Patents

  

EXHIBITS

    

Exhibit A

 

Intellectual Property Assignment Agreements

  

 

ii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is entered into as of
June 27, 2015 at 6:10 pm Eastern Time (the “Effective Date”), between Babcock &
Wilcox Technology, LLC, a Delaware limited liability company (“BWTI”) and
Babcock & Wilcox Investment Company, a Delaware corporation (“BWICO”). BWTI and
BWICO are sometimes referred to herein individually as a “Party,” and
collectively as the “Parties.” Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in Article 1 hereof.

RECITALS

WHEREAS, Babcock & Wilcox Enterprises, Inc., a Delaware corporation (“SpinCo”)
is a wholly owned Subsidiary of The Babcock & Wilcox Company (“RemainCo”) and
the Board of Directors of RemainCo has determined that it would be appropriate
and in the best interests of RemainCo and its stockholders for RemainCo to
separate the SpinCo Business from the RemainCo Business;

WHEREAS, in order to effectuate the foregoing, RemainCo and SpinCo have entered
into a Master Separation Agreement, dated as of June 8, 2015 (the “Master
Separation Agreement”), which provides, among other things, upon the terms and
subject to the conditions thereof, for the separation of the respective
businesses of SpinCo and RemainCo and the Distribution, and the execution and
delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the foregoing;

WHEREAS, it is the intent of the Parties, in order to facilitate the foregoing
separation, in anticipation of the Distribution and in accordance with the
Master Separation Agreement, that BWTI convey to BWICO certain Intellectual
Property rights and licenses subject to the terms and conditions set forth in
this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except for the terms defined below, the capitalized
terms used in this Agreement shall have the meanings ascribed to them in
Section 1.1 of the Master Separation Agreement:

“BWICO” has the meaning set forth in the recitals.

“BWTI” has the meaning set forth in the recitals.

“BWTI General Patents” has the meaning set forth in Section 5.2(a)(i).

 

1



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 9.2.

“Intellectual Property” means the rights associated with or arising out of any
of the following in any jurisdiction throughout the world: (i) all patents and
patent applications, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures (“Patents”); (ii) trade secret
rights and corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes, discoveries and improvements, know how,
manufacturing and production processes and techniques, design manuals, testing
information (including testing protocols and results), research and development
information, prototypes, inventions, invention disclosures, unpatented
blueprints, drawings, specifications, designs, plans, proposals and technical
data, business and marketing plans, market surveys, market know-how and customer
lists and information, including all tangible embodiments of the foregoing and
unregistered copyrights (“Know-How”); (iii) all registered or unregistered
copyrights, copyrightable works, rights in databases, data collections, “moral”
rights, mask works, copyright registrations, applications and extensions
therefor and corresponding rights in works of authorship (“Copyrights”);
(iv) all trademarks, service marks, logos, trade dress and trade names
indicating the source of goods or services, and other indicia of commercial
source or origin (whether registered, common law, statutory or otherwise), all
registrations and applications to register the foregoing anywhere in the world
and all goodwill associated therewith (“Trademarks”); (v) all computer software
and code, including assemblers, applets, compilers, source code, object code,
development tools, design tools, utilities, library files, user interfaces and
data, and all documentation and manuals related to such computer software and
code in any form or format, however fixed (“Software”); (vi) all internet
electronic addresses, uniform resource locators and alphanumeric designations
associated therewith and all registrations for any of the foregoing (“Domain
Names”); and (vii) any similar, corresponding or equivalent rights to any of the
foregoing anywhere in the world.

“Intellectual Property Assignment Agreements” has the meaning set forth in
Section 2.1(b).

“IP Proceedings” has the meaning set forth in Section 2.3.

“Licensed BWTI Intellectual Property” means all BWTI General Patents.

“Master Separation Agreement” has the meaning set forth in the recitals.

“RemainCo Core Field” has the meaning set forth on Schedule 1.1(e).

“Specific RemainCo Field” has the meaning set forth on Schedule 1.1(i).

“Specific SpinCo Field” has the meaning set forth on Schedule 1.1(i).

“SpinCo Core Field” has the meaning set forth on Schedule 1.1(e).

“Transfer” has the meaning set forth in Section 2.1(a).

“Transferred BWTI Intellectual Property” has the meaning set forth in Schedule
2.1(a).

 

2



--------------------------------------------------------------------------------

Section 1.2 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

(c) reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(h) all references to a specific time of day in this Agreement shall be based
upon Eastern Standard Time or Eastern Daylight Savings Time, as applicable, on
the date in question;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(j) reference to any Article, Section or Schedule means such Article or Section
of, or such Schedule to, this Agreement, as the case may be, and references in
any Section or definition to any clause means such clause of such Section or
definition;

(k) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement;

(l) the term “commercially reasonable efforts” means efforts which are
commercially reasonable to enable a Party, directly or indirectly, to satisfy a
condition to or otherwise assist in the consummation of a desired result and
which do not require the performing Party to expend funds or assume liabilities
other than expenditures and liabilities which are customary and reasonable in
nature and amount in the context of a series of related transactions similar to
the transaction contemplated herein;

(m) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

3



--------------------------------------------------------------------------------

(n) reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(o) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution and any reference to a Third
Party shall be deemed to mean a Person who is not a Party or an Affiliate of a
Party;

(p) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(q) the titles to Articles and headings of Sections contained in this Agreement,
in any Schedule and in the table of contents to this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement; and

(r) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries and Affiliates to
take such action or refrain from taking such action, as the case may be.

ARTICLE II

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

Section 2.1 Assignment of Transferred Intellectual Property.

(a) BWTI hereby sells, assigns, conveys and transfers (the “Transfer”) to BWICO
all right, title and interest, held by BWTI, in and to the Intellectual Property
set forth on Schedule 2.1(a) (the “Transferred BWTI Intellectual Property”),
including all right, title and interest in and to all proceeds, causes of
actions and rights of recovery against Third Parties for past and future
infringement, misappropriation, or other violation or impairment of such
Intellectual Property, except to the extent prohibited by, or requiring any
Consent under (to the extent such Consent has not been obtained), any Contract
under which BWTI holds or uses such Transferred BWTI Intellectual Property. As
consideration for the Transfer and for the rights and licenses granted in
Article 5 herein, BWICO hereby agrees to promptly pay $2,050,000 to BWTI.

(b) BWTI shall, and shall cause any members of the SpinCo Group as applicable
and necessary to, execute intellectual property assignment agreements in a form
substantially similar to that attached hereto as Exhibit A, as applicable to the
Transferred BWTI Intellectual Property, as well as such additional specific
assignments as reasonably necessary to carry out the intent of the Parties as
set forth herein (collectively, the “Intellectual Property Assignment
Agreements”). All Transferred BWTI Intellectual Property is transferred subject
to licenses granted in this Agreement and in the Continuing Agreement and all
other rights granted under or in connection

 

4



--------------------------------------------------------------------------------

with agreements related such Transferred BWTI Intellectual Property existing and
in force as of the Effective Date, in each case subject to the terms and
conditions contained in each such agreement, including, without limitation, any
license agreements, any security agreements or any liens granted in and to such
Transferred BWTI Intellectual Property.

(c) BWTI shall deliver to BWICO all Intellectual Property Assignment Agreements
contemplated herein that effectuate the assignment of Transferred BWTI
Intellectual Property from BWTI or any member of the SpinCo Group to BWICO.
BWICO shall have the sole responsibility, at its sole cost and expense, to file
such Intellectual Property Assignment Agreements and any other forms or
documents required to record such assignments, provided, however, that upon
request, BWTI shall provide reasonable assistance to BWICO to record an
assignment, at BWICO’s sole cost and expense.

Section 2.2 Actions; Correspondence. BWICO shall, in its sole discretion, pay
all fees incurred and take all actions with respect to the Transferred BWTI
Intellectual Property subsequent to the Effective Date. BWTI shall forward to
BWICO or its designee copies of all files related to and correspondence received
from any Governmental Authority regarding the Transferred BWTI Intellectual
Property.

Section 2.3 Assistance by Employees; Inventor Compensation. Each Party agrees
that it shall make available to the other Party the services of its employees
and contractors reasonably necessary to assist the other Party with the
prosecution of, and other patent or trademark office proceedings (e.g., reissue,
reexamination, interference, inter partes review, post-grant review,
supplemental examination, and other similar proceedings) regarding the other
Party’s Patents, Trademarks and other Intellectual Property (collectively, “IP
Proceedings”). Each Party agrees to reasonably make available to the other Party
(i) inventors and other reasonably necessary persons employed by it for the
other Party’s reasonable needs regarding execution of documents, interviews,
declarations and testimony, and (ii) documents, materials and information for
the other Party’s reasonable good faith needs regarding such IP Proceedings. The
Party involved in the IP Proceedings shall be responsible for the actual and
reasonable out-of-pocket expenses associated with such assistance, expressly
excluding the value of the time of the other Party’s personnel. Each Party will
be responsible for providing inventor incentive compensation to its employees
under its own internal policies. No Party shall have any obligation to provide
any inventor incentive compensation to an employee of the other Party except as
required by law.

Section 2.4 Reserved.

Section 2.5 Rights Arising in the Future.

(a) As between BWTI and BWICO, unless otherwise agreed in writing by BWTI or any
remember of the SpinCo Group and BWICO or any member of the RemainCo Group, any
and all Intellectual Property created, conceived, or actually reduced to
practice by or on behalf of BWTI or any member of the SpinCo Group after the
Distribution Date, including, without limitation, any improvements or
modifications to any Licensed BWTI Intellectual Property, shall belong solely
and exclusively to BWTI and neither BWICO nor any member of the RemainCo Group
shall have any right, title or interest in or to such Intellectual Property.
BWTI shall have no obligation to notify BWICO or any member of the RemainCo
Group of any such improvements or modifications or to disclose or license any
such improvements or modifications to BWICO or any member of the RemainCo Group.

(b) As between BWICO and BWTI, unless otherwise agreed in writing by BWICO or
any member of the RemainCo Group and BWTI or any member of the SpinCo Group, any
and all Intellectual Property created, conceived, or actually reduced to
practice by or on behalf of BWICO or any member of the RemainCo Group after the
Distribution Date, including, without limitation, any improvements or
modifications to any Licensed BWTI Intellectual Property, shall belong solely
and exclusively to BWICO and neither BWTI nor any member of the SpinCo Group
shall have any right, title or interest in or to such Intellectual Property.
BWICO shall have no obligation to notify BWTI or any member of the SpinCo Group
of any such improvements or modifications or to disclose or license any such
improvements or modifications to BWTI or any member of the SpinCo Group.

 

5



--------------------------------------------------------------------------------

ARTICLE III

RESERVED

ARTICLE IV

RESERVED

ARTICLE V

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

Section 5.1 Reserved.

Section 5.2 Patent License.

(a) General License.

(i) BWTI hereby grants to BWICO a perpetual, irrevocable, exclusive,
royalty-free, worldwide right and license with the right to grant sublicenses
(solely as set forth in Section 5.6), to use and exploit the Patents set forth
on Schedule 5.2(a)(i) (the “BWTI General Patents”) for the continued operation
of the RemainCo Business and any future extensions of the RemainCo Business in
the RemainCo Core Field, including the right to make, have made, use, lease,
sell, offer for sale, and import products and services utilizing the BWTI
General Patents; provided, however, the foregoing license shall not extend to
(i) BWTI General Patents to the extent the licensing of same to BWICO would
constitute a breach of an agreement with any Third Party executed prior to the
Effective Date or result in any expense to BWTI or any member of the SpinCo
Group for payments to such Third Party or (ii) any Intellectual Property not
owned by one or more members of the SpinCo Group, or as to which no member of
the SpinCo Group has the right to grant sublicenses, as of the Effective Date.

Section 5.3 Reserved.

Section 5.4 Reserved.

 

6



--------------------------------------------------------------------------------

Section 5.5 Reserved.

Section 5.6 Sublicensing; Assignability.

(a) The foregoing licenses shall be assignable in whole or in part only (i) to
any Affiliate or (ii) to the extent the licensee transfers to a Third Party all
or substantially all of the assets of the business to which such Licensed BWTI
Intellectual Property, as applicable, relates.

(b) BWICO may sublicense the Licensed BWTI Intellectual Property to Affiliates
of BWICO, even if they become Affiliates after the Distribution Date, solely
within the scope of its licenses in Article 5, provided that such sublicense
shall only be effective for such time as such entity remains an Affiliate of
BWICO, subject to Section 5.6(a)(ii). BWICO may, and may permit its sublicensees
to, sublicense erection and arrangement drawings; form, fit, and function
drawings; and product and installation/erection specifications based upon the
Licensed BWTI Intellectual Property to: (i) customers to enable them to use,
operate, maintain and repair the equipment, services or other deliverables which
incorporate or are derived from the Licensed BWTI Intellectual Property and
which were sold to them by BWICO or its sublicensees; and (ii) to contractors,
subcontractors and vendors to enable them to manufacture, erect, install,
service, repair and maintain those products to which the licenses set forth in
Article 5 relate.

Section 5.7 Restrictions on Licensor Exploitation of Intellectual Property.

(a) BWTI (i) shall not use or exploit the Licensed BWTI Intellectual Property in
the RemainCo Core Field and (ii) shall not, and shall not permit any member of
the SpinCo Group to, license, provide or otherwise grant to any Third Party the
right to use, exploit or access any Licensed BWTI Intellectual Property in the
RemainCo Core Field.

Section 5.8 Third Party Agreements; Reservation of Rights.

(a) All licenses granted herein are expressly made only subject to, and only to
the extent permissible under, all pre-existing rights, obligations and
restrictions contained in any existing agreements related to the applicable
Intellectual Property licensed herein, including, without limitation, licenses
or other rights existing in Third Parties granted by BWTI or their sublicensees
in existing license agreements, applicable agreements in existence between
members of the RemainCo Group and the United States Department of Energy,
applicable agreements in existence between members of the SpinCo Group and the
United States Department of Energy and all existing security agreements and
liens in place in connection with such licensed Intellectual Property.

(b) Except for the limited rights granted in this Agreement in connection with
the Licensed BWTI Intellectual Property, including, without limitation, the
rights and obligations arising out of or related to Section 5.10, BWTI reserves
to itself all right, title and interest in and to the Licensed BWTI Intellectual
Property. Without limiting the foregoing, for purposes of clarity, as between
BWTI and BWICO, BWTI retains all rights in and to, and to use and exploit, and
including without limitation the right to make, have made, use, lease, sell,
offer for sale, and import, and use, reproduce, prepare derivative works of,
distribute copies, perform and display products and services which utilize or
embody such Licensed BWTI Intellectual Property in the SpinCo Core Field.

 

7



--------------------------------------------------------------------------------

Section 5.9 Maintenance of Intellectual Property.

(a) BWTI shall not have any obligation to maintain the pendency, subsistence,
validity, enforceability or confidentiality of any Licensed BWTI Intellectual
Property. BWTI may discontinue maintenance, abandon or dedicate to the public
any Licensed BWTI Intellectual Property.

Section 5.10 Covenants.

(a) BWTI hereby covenants not to sue BWICO under any BWTI General Patents for
infringement or misappropriation based upon any action that occurs in connection
with the continued operation of the RemainCo Business and any future extensions
of the RemainCo Business in any field other than the SpinCo Core Field after the
Distribution Date. The foregoing covenant shall extend to any permitted
assignees or sublicensees of BWICO hereunder. BWTI further covenants to impose
the obligations set forth in this Section 5.10(a) on any subsequent Third Party
or Affiliate to whom BWTI may sell, transfer, convey or otherwise assign any of
the foregoing Intellectual Property and shall ensure that any such Person
agrees, in writing, to be bound by the covenants and obligations set forth
herein.

ARTICLE VI

RESERVED.

ARTICLE VII

NO WARRANTIES.

Except as expressly set forth in this Agreement, BWTI and BWICO understand and
agree that BWTI is not making any representation or warranty of any kind
whatsoever, express or implied, to BWICO in any way as to the SpinCo Business,
the Transferred BWTI Intellectual Property or the Licensed BWTI Intellectual
Property. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING THE TRANSFERS AND
LICENSES REFERRED TO IN THIS AGREEMENT (INCLUDING PRIOR TRANSFERS) HAVE BEEN, OR
WILL BE, MADE WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY NATURE, EXPRESS OR
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO (A) THE VALUE OR
FREEDOM FROM ENCUMBRANCE OF, ANY ASSETS OR INTELLECTUAL PROPERTY, (B) THE
CONDITION OR SUFFICIENCY OF ANY ASSETS OR INTELLECTUAL PROPERTY (INCLUDING ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, MARKETABILITY, TITLE, VALUE, FREEDOM FROM ENCUMBRANCE OR OF CONFORMITY
TO MODELS OR SAMPLES OF MATERIALS, OR THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
MATERIALS IN OR ON, OR DISPOSED OR DISCHARGED FROM, SUCH ASSETS), (C) THE
NON-INFRINGEMENT OF ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD
PARTY, (D) ANY OTHER MATTER CONCERNING ANY ASSETS OR INTELLECTUAL PROPERTY
(E) AS TO THE LEGAL SUFFICIENCY TO CONVEY TITLE TO ANY ASSETS OR INTELLECTUAL
PROPERTY OR (F) THAT THE LICENSOR HAS ANY

 

8



--------------------------------------------------------------------------------

RIGHTS OR TITLE AT ALL IN OR TO ANY INTELLECTUAL PROPERTY. WITHOUT LIMITING THE
FOREGOING, BWICO AND BWTI HEREBY ACKNOWLEDGE AND AGREE THAT ALL INTELLECTUAL
PROPERTY TRANSFERRED OR LICENSED PURSUANT TO THIS AGREEMENT AND ALL INTELLECTUAL
PROPERTY INCLUDED IN PRIOR TRANSFERS ARE BEING OR WERE LICENSED OR TRANSFERRED
“AS IS, WHERE IS.”

ARTICLE VIII

THIRD-PARTY INFRINGEMENT

Section 8.1 No Obligation. No Party shall have any obligation to institute or
maintain any action or suit against any Third Party for infringement or
misappropriation of any Intellectual Property licensed hereunder, or to defend
any action or suit brought by a Third Party which challenges or concerns the
validity of any such Intellectual Property or which claims that any Intellectual
Property licensed to the other Party infringes or constitutes misappropriation
of the Intellectual Property rights of any Third Party.

Section 8.2 Notice Regarding Infringement. Each Party shall promptly notify the
other Party in writing upon learning that a Third Party may potentially be
infringing, misappropriating or otherwise violating any Intellectual Property
licensed under this Agreement, which notice shall set forth in reasonable detail
the identity of the suspected infringer and nature of suspected infringement.

Section 8.3 Suits for Infringement.

(a) Licensed BWTI Intellectual Property.

(i) With respect to any Licensed BWTI Intellectual Property to which BWTI has
granted BWICO an exclusive license hereunder, as between BWTI and BWICO, BWTI
shall have the first right to initiate, prosecute and control any action or
proceeding to restrain infringement or misappropriation of such Licensed BWTI
Intellectual Property in the RemainCo Core Field, and, for purposes of clarity,
the sole and exclusive right to initiate, prosecute and control such proceedings
in the SpinCo Core Field and in any field other than the RemainCo Core Field.
BWTI shall provide prompt written notice to BWICO of any determination to
initiate, prosecute and control any such action or proceeding in the RemainCo
Core Field. BWICO, as the exclusive licensee, agrees to be joined as a party if
necessary to prosecute the action or proceeding, and shall provide all
reasonable cooperation, including any necessary use of their name, required to
prosecute such action or proceeding. In such instance, BWTI shall control any
such action or proceeding and negotiations for its settlement and compromise and
shall have sole discretion regarding the settlement or compromise thereof. In
connection with the foregoing, BWICO may, at its option, elect to assume and pay
its and BWTI’s out-of-pocket costs incurred in connection with such litigation
or proceeding undertaken by BWTI, including, without limitation, attorney’s
fees. BWICO will provide prompt written notice to BWTI, in any event no later
than thirty (30) after receipt of BWTI’s notice of its determination to
initiate, prosecute and control such action or proceeding in the RemainCo Core
Field, of its determination to elect to assume and pay the applicable costs or
to decline to pay assume and pay

 

9



--------------------------------------------------------------------------------

the applicable costs. In the event BWICO does not elect to assume and pay the
costs associated with BWTI’s initiation, prosecution and control of such action
or proceeding in the RemainCo Core Field, BWTI shall assume and pay its and
BWICO’s out-of-pocket costs incurred in connection with such litigation or
proceeding undertaken by BWTI, including, without limitation, attorney’s fees.
Any recovery obtained as a result of such proceeding in the RemainCo Core Field
shall be retained by (i) BWICO in the event that BWICO assumed and paid the
applicable costs of the litigation or proceeding or (ii) BWTI in the event that
BWTI assumed and paid the applicable costs of the litigation or proceeding in
accordance with this Section 8.3(a)(i).

(ii) If BWTI does not exercise its right to enforce any applicable Licensed BWTI
Intellectual Property in the RemainCo Core Field, BWTI shall provide notice to
that effect to BWICO and, as between BWTI and BWICO, BWICO shall have the right
to initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed BWTI Intellectual Property in
the RemainCo Core Field. BWICO shall provide prompt written notice to BWTI of
any determination to initiate, prosecute and control any such action or
proceeding in the RemainCo Core Field. BWTI, as the owner and licensor, agrees
to be joined as a party if necessary to prosecute the action or proceeding, and
shall provide all reasonable cooperation, including any necessary use of their
name, required to prosecute such action or proceeding. In connection with the
foregoing, BWICO shall assume and pay its and BWTI’s out-of-pocket costs
incurred in connection with any litigations or proceedings described above,
including, without limitation, attorney’s fees. Any recovery obtained as a
result of such proceeding related to infringement or misappropriation in the
RemainCo Core Field shall be retained by BWICO.

(iii) In the event that a Third Party may potentially be infringing,
misappropriating or otherwise violating any Licensed BWTI Intellectual Property
in both the RemainCo Core Field and the SpinCo Core Field, BWICO and BWTI will
meet and confer in good faith regarding the manner in which to respond to such
infringement in the RemainCo Core Field and SpinCo Core Field collectively,
provided, however, that the foregoing does not limit the rights set forth in
Section 8.3(a)(i) or Section 8.3(a)(ii).

ARTICLE IX

CONFIDENTIALITY

Section 9.1 BWTI and BWICO shall hold and shall cause the members of the SpinCo
Group and the RemainCo Group, respectively, to hold, and shall each cause their
respective officers, employees, agents, consultants and advisors to hold, in
strict confidence and not to disclose or release without the prior written
consent of the other Party, any and all Confidential Information (as defined
herein) of such other Party or the members of its Group; provided, that the
Parties may disclose, or may permit disclosure of, such Confidential Information
(i) to their respective auditors, attorneys, financial advisors, bankers and
other appropriate consultants and advisors who have a need to know such
information and are informed of their obligation to hold such information
confidential to the same extent as is applicable to the Parties and in respect
of whose failure to comply with such obligations, BWTI or BWICO, as the case may
be, will be responsible or (ii) to the extent any member of the SpinCo Group or
the RemainCo Group is

 

10



--------------------------------------------------------------------------------

compelled to disclose any such Confidential Information by judicial or
administrative process or, in the opinion of legal counsel, by other
requirements of Law. Notwithstanding the foregoing, in the event that any demand
or request for disclosure of Confidential Information is made pursuant to
clause (ii) above, BWTI or BWICO, as the case may be, shall promptly notify the
other of the existence of such request or demand and shall provide the other a
reasonable opportunity to seek an appropriate protective order or other remedy,
which both Parties will cooperate in seeking to obtain. In the event that such
appropriate protective order or other remedy is not obtained, the Party who is
being compelled to disclose (or whose Group member is being compelled to
disclose) shall, and shall cause the applicable members at its Group to,
furnish, or cause to be furnished, only that portion of such Confidential
Information that is legally required to be disclosed.

Section 9.2 As used in this Article 9, “Confidential Information” shall mean all
proprietary, technical or proprietary, operational information (including
Know-How and proprietary information relating to the ages, birth dates, social
security numbers, health-related matters or other confidential matters
concerning employees or former employees) of one Party or members of its Group
which, prior to or following the Distribution Time, has been disclosed by BWTI
or members of the SpinCo Group, on the one hand, or BWICO or members of the
RemainCo Group, on the other hand, to, or otherwise has come into the possession
of, the other Group, including pursuant to the technical assistance and
technology transfer provisions of Article VI hereof or any other provision of
this Agreement (except to the extent that such information can be shown to have
been (a) in the public domain through no fault of such Party (or, in the case of
BWTI, any other member of the SpinCo Group or, in the case of BWICO, any other
member of the RemainCo Group) or (b) later lawfully acquired from other sources
by the Party (or, in the case of BWTI, such member of the SpinCo Group or, in
the case of BWICO, such member of the RemainCo Group) to which it was furnished;
provided, however, in the case of (b) that such sources did not provide such
information in breach of any confidentiality obligations), or (c) independently
developed by employees or agents of such Party who had no access, direct or
indirect, to such information provided by the other Party.

(a) Each Party shall use the Confidential Information only as permitted pursuant
to this Agreement and shall not disclose any Confidential Information to any
Third Party unless permitted pursuant to this Agreement. Each Party shall
exercise the same degree of care to protect and maintain the confidentiality of
the Confidential Information received from the other Party hereunder (but no
less than a reasonable degree of care) as they take to preserve confidentiality
for their own similar information. Without limiting the foregoing, each Party
will take commercially reasonable efforts to implement and maintain
comprehensive security protocols to protect and maintain the confidentiality of
the Confidential Information received from the other Party hereunder, including,
without limitation, implementing administrative, technical, digital, electronic
and physical security strategies and access restrictions to protect Confidential
Information.

 

11



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement to be
executed and delivered on or prior to the Effective Date, and (d) this Agreement
is legal, valid and binding obligations, enforceable against it in accordance
with their respective terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general equity principles.

Section 10.2 Entire Agreement. This Agreement and the Schedules referenced
herein or therein or attached hereto or thereto, constitute the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof.

Section 10.3 Binding Effect; Third-Party Beneficiaries; Assignment. Except as
expressly set forth in Section 5.10 and except for the Affiliates of the
Parties, which are intended to be third party beneficiaries hereunder, this
Agreement does not and is not intended to confer any rights or remedies upon any
Person other than the Parties. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and permitted
assigns. This Agreement may not be assigned by either Party, except with the
prior written consent of the other Party.

Section 10.4 Amendment. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.

Section 10.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of either Party in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement or the Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

Section 10.6 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a Party as it shall have specified by like notice.

Section 10.7 Counterparts. This Agreement, including the Schedules and Exhibits
hereto and the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

12



--------------------------------------------------------------------------------

Section 10.8 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 10.9 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 10.10 Construction. This Agreement shall be construed as if jointly
drafted by BWICO and BWTI and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment and upon
the advice of the attorneys of their choosing. The Parties have had access to
independent legal advice, have conducted such investigations they and their
counsel thought appropriate, and have consulted with such other independent
advisors as they and their counsel deemed appropriate regarding this Agreement
and their rights and asserted rights in connection therewith. The Parties are
not relying upon any representations or statements made by any other Party, or
such other Party’s employees, agents, representatives or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties are not relying upon a
legal duty, if one exists, on the part of the other Party (or such other Party’s
employees, agents, representatives or attorneys) to disclose any information in
connection with the execution of this Agreement or its preparation, it being
expressly understood that neither Party shall ever assert any failure to
disclose information on the part of the other Party as a ground for challenging
this Agreement.

Section 10.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

[INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

WHEREFORE, the Parties have signed this Agreement effective as of the date first
set forth above.

 

BABCOCK & WILCOX TECHNOLOGY, LLC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer BABCOCK & WILCOX
INVESTMENT COMPANY By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President and Chief Accounting Officer



--------------------------------------------------------------------------------

Schedule 1.1(e)

SpinCo Core Field; RemainCo Core Field

SpinCo Core Field means:

 

1. Ownership and/or operation of power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas), biomass,
municipal solid waste or concentrated solar energy through tower based solar
thermal conversion systems, in each case for the provision of power, other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

2. Design, development, research, engineering, procurement, fabrication,
analysis, manufacture, construction, installation, supply, marketing, sale,
lease, rent, commissioning, training, delivery, inspection, testing of, support,
operations, inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to:

 

  (a). Fired steam generators encompassing fossil fuel boilers which are fueled
by combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) or
support subsystems, equipment or components thereof, including fuel drying, fuel
feed, pulverizers, burners, combustion systems, grates, pressure parts, air
heaters, fans, boiler cleaning systems, ash systems, valves, controls &
diagnostics, oxycombustion systems, condensing heat exchangers used in
connection with such fired steam generators, other than maintenance and
operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

  (b). Fired steam generators encompassing waste fuel boilers which are fueled
by combustible waste fuels (e.g., carbon monoxide, biomass, black liquor,
municipal solid waste (MSW) or refuse-derived fuel (RDF)) or support subsystems,
equipment or components thereof, including fuel drying, fuel feed, pulverizers,
burners, combustion systems, grates, pressure parts, air heaters, fans, boiler
cleaning systems, ash systems, valves, controls & diagnostics, oxycombustion
systems, condensing heat exchangers used in connection with such fired steam
generators, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (c). Gasifier systems which partially convert fossil or waste fuels (e.g.,
coal, oil, natural gas or biomass) to syngas and support subsystems, equipment
or components thereof, including fuel drying, fuel feed, pulverizers, burners,
combustion systems, gasifiers, heat exchangers used in connection with such
gasifier systems, pressure parts, boiler cleaning systems, ash systems, valves,
controls & diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (d). Tower-based solar thermal conversion systems which are enabled by solar
energy and support subsystems, equipment or components thereof, including
receiver system, pressure parts, molten salt or particle systems (e.g., heat
exchangers specifically for tower-based solar thermal conversion systems enabled
by solar energy or associated pumps or tanks), valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).

 

  (e). The following specific unfired heat exchangers Turbine Exhaust Gas
boilers (10K2), Heat Recovery Steam Generation Boilers (10K22), Water Tube Waste
Heat Boilers Two Drum (Stirling Types) (1K4), 3 Drum Waste Heat Recovery Boiler
(1K4), Water Tube Waste Heat “H” Stirling Boiler (1K4), Water Tube Long Drum
(LD) boiler (1K4), CO boiler (1K26), Waste Heat (WH) (1K4), Oxygen Convertor
Hoods (1K44), Gas Tube (FT) boilers (1K46), FM boilers (1K239), FO boilers
(1K2311), Struthers Wells type EOR boiler as defined by the existing specific
referenced design standards, or support subsystems, equipment or components
thereof, including pressure parts, cleaning systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (f). Chemical looping conversion systems which are fueled by combustible
fossil fuels (e.g., coal, coal slurry, oil or natural gas) and which produce an
energy output of steam, CO2, H2 or syngas or support subsystems, equipment or
components thereof, including fuel feed, pulverizers, reactors, pressure parts,
air heaters, fans, boiler cleaning systems, ash systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (g). Pulverized coal injection systems for use in connection with steel
production or support subsystems, equipment or components thereof, including
pulverizers, pressurization systems, tanks, valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (h). Heat transfer surface cleaning systems and support subsystems, equipment
and components thereof (other than said systems related to or utilized in
connection with nuclear fueled systems and expressly excluding nuclear steam
generators), including sootblowers (air, steam, water or sonic), related valve
or piping systems, sprayers, controls (basic, intelligent) or diagnostics, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (i). Ash handling systems or support subsystems, equipment or components
thereof, including mechanical conveyors (wet or dry), pneumatic conveyors (wet,
dry, dilute, or dense phase), ash conditioning, tanks, valves, specialty piping,
controls or diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (j). Industrial pulverizer or grinding equipment systems or support subsystems
(other than said systems or support subsystems related to or utilized in
connection with nuclear fuel manufacturing or processing), other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (k). Drying and/or coating systems utilizing continuous and/or batch flow
dryer/oven equipment for industrial processes, including but not limited to
various production lines (e.g., roll fed, sheet fed, coating, drying or web
handling), dryers and/or ovens (e.g., air flotation dryers or ovens, roll
support dryers, infrared dryers, ultraviolet dryers, microwave or radio
frequency), coating line auxiliary equipment, festoon and catenary style ovens,
valves and material handling systems, other than maintenance and operation
services performed as part of overall facility operation and management
contracts for domestic or foreign government agencies or entities (including but
not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD
sites).

 

  (l). Utility emissions control systems used in connection with combustion
power generation systems, which are designed to remove nitrogen oxides (e.g.,
SCR or SNCR), sulfur oxides (e.g., WFGD, SDA, CDS, DSI, or others), particulates
(e.g., dry ESP, wet ESP, fabric filter or cyclonic), carbon dioxide (e.g.,
scrubber systems), hydrocarbons, or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb,
Mn, Ni, (SO2)3, HF, Hg, P, Se, Cd, As, or HCl (or other acid gases)), HAPS,
dioxins, furans or others) and/or subsequent energy or waste recovery or
associated subsystems, equipment or components thereof, including valves, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (m).

Wastewater treatment systems (i) that process wastewater derived from combustion
power generation and municipal solid waste (“MSW”) systems, including



--------------------------------------------------------------------------------

  without limitation FGD dewatering systems or zero liquid discharge (ZLD)
systems, or associated subsystems, equipment or components thereof, including
valves or (ii) that process wastewater as part of or ancillary to the systems
set forth in SpinCo Core Field 2(k), 2(l) or 2(n), in each case other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (n). Industrial emission control, gas cleaning and/or conditioning, or liquids
purification and/or recovery systems (other than said systems set forth in
RemainCo Core Field 1(m)), including SCR, SNCR, WFGD, SDA, CDS, DSI, other
scrubbers, dry ESP, wet ESP, fabric filter, cyclonic, solvent recovery systems,
biological abatement systems, solvent distillation systems (including waste
water treatment), evaporative gas conditioning and cooling systems or
regenerative thermal (and other) oxidation systems or associated
subsystems, equipment or components thereof, including valves, for the removal
of nitrogen oxides, sulfur oxides, particulates, carbon dioxide, hydrocarbons,
or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb, Mn, Ni, (SO2)3, HF, Hg, P, Se, As,
Cd, HCl (or other acid gases)), HAPS, dioxins, furans, others) and/or subsequent
energy or waste recovery, other than maintenance and operation services
performed as part of overall facility operation and management contracts for
domestic or foreign government agencies or entities (including but not limited
to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (o). Hybrid power generation systems or associated equipment where renewable
energy sources are combined with a combustible fossil fuel (e.g., coal, coal
slurry, oil or natural gas) or combustible waste fuel (e.g., carbon monoxide,
biomass, black liquor, MSW or RDF) primary energy source, other than maintenance
and operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

3. Engineering procurement, construction, installation, supply, lease,
commissioning, training, delivery, inspection, testing of, support, operations,
maintenance, upgrade, repair, refurbishment, rebuilding, replacement,
modification, relocation, project management, construction management, technical
advice, construction consultation, siting support or consultation, environmental
services or consultation, safety, health, troubleshooting, cleaning, upgrading
and tooling of balance of plant for power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) and pulp
and paper facilities, other than maintenance and operation services performed as
part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

RemainCo Core Field means:

 

1.

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair,



--------------------------------------------------------------------------------

  refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b). Support systems and subsystems, equipment and components of nuclear
systems and nuclear reactors, including, reactor coolant systems, reactor
protection, control and instrumentation systems, reactor auxiliary and safety
systems, balance of plant systems, reactor vessel closure heads, reactor and
other pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems, heat exchangers,
pressurizers, primary and secondary piping, valves and pumps, spent fuel and
other nuclear fuel and nuclear material storage and shipping, nuclear waste
containers and related systems, audio/visual systems, steam generator tube
inspection systems, repair, modification and stabilization systems, tube
plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Electro-mechanical devices related to or used in commercial, research,
government, military and other nuclear facilities, reactors or vessels and
associated subsystems, equipment and components thereof.

 

  (e). Advanced power systems for space applications and associated subsystems,
equipment and components thereof.

 

  (f). Nuclear and non-nuclear propulsion systems for naval (U.S. and foreign)
submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including all aftermarket, replacement and repair parts,
components and equipment for existing naval submarines and aircraft carriers.



--------------------------------------------------------------------------------

  (g). Nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (h). Single crystal composite and ceramic materials for use in nuclear,
defense, space and aerospace applications and subsystems, equipment and
components thereof

 

  (i). High energy physics equipment, including electro-magnetic storage
devices, power conversion and conditioning systems, superconducting materials
and plasma energy systems, and, in each case, subsystems and components thereof,
excluding energy storage systems that store kinetic energy using a rotating mass
with low friction losses and deliver the stored energy via power electronics
that convert kinetic to electrical energy using electrical equipment typical for
that type of service.

 

  (j). Ordnance components, subsystems and components thereof.

 

  (k). Unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy or support subsystems,
equipment or components thereof, including pressure parts, cleaning systems,
valves, controls or diagnostics.

 

  (l). Wastewater treatment systems that process wastewater derived from the
release and/or use of nuclear energy and subsystems, equipment and components
thereof

 

  (m). Emission control systems related to nuclear fuel manufacture or
fabrication, storage of nuclear materials and waste and nuclear powered systems
and subsystems, equipment and components thereof.

 

2. Chemical and physical processing, storage and decontamination of and other
management, operations, safety, security, emergency management, remediation and
technical services related to radiological materials (including highly enriched
uranium, low enriched uranium, natural uranium, fissile material and transuranic
material), including receipt, storage, inspection, characterization,
dissolution, recovery and purification, downblending, recycling, scrap recovery
and processing and related research, development, engineering and analysis.

 

3. Developing and providing services related to security (including direct
security services as well as training, consulting and similar services) for new
or existing commercial, research, government, military and other facilities or
vessels, including tactical security, security training, IT security,
development of security processes, fitness for duty and government compliance
(both contractual compliance) and in connection with NRC or other applicable
licensing requirements.

 

4. Provide facility operation and maintenance services, including production and
program management, maintenance (including maintenance and service of fossil
fired and renewable power generation systems performed as part of overall
facility operation and management contracts), operation, environmental health
and safety, security, emergency management, wastewater treatment, remediation
and abatement, decontamination and decommissioning material storage and
disposition and other related technical services, to domestic or foreign
agencies (including but not limited to NNSA, NASA, DOD, DOE as well as United
Kingdom NDA or MOD sites) and commercial entities related to critical
infrastructure, nuclear, non-nuclear and biological activities such as nuclear
operations of reactors and reactor facilities, laboratory (including national
laboratories) and other facility operations, weapons production, refurbishment,
storage and stockpile management, component



--------------------------------------------------------------------------------

  (including centrifuge) manufacturing, medical and industrial isotope
development and manufacture, and Chemical Laboratory Analysis Capability by SEM,
Mass Spectrometer and similar equipment, excluding the provision of the
foregoing services for solely standalone power generation facilities fired with
combustible fossil fuels, biomass or municipal solid waste or concentrated solar
energy through tower based solar thermal conversion systems For the avoidance of
doubt, the foregoing does not include the design, manufacture, installation,
supply, sale and supply of hardware, including entire systems, within the SpinCo
Core Field (including, without limitation, the systems set forth in SpinCo Core
Field 2(k), 2(l), 2(m) and 2(n)) to domestic or foreign agencies or commercial
entities.

For the avoidance of doubt, the following are not included in the SpinCo Core
Field or the RemainCo Core Field:

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to the following:

 

  (a). Un-fired heat exchangers other than those identified in SpinCo Core Field
2(e) or unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy, and support subsystems,
equipment and components thereof, including pressure parts, cleaning systems,
valves, controls, diagnostics, repair equipment and services.

 

  (b). Production of hydrogen by other high temperature processes.

 

  (c). Non-nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers, and associated subsystems equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (d). Non-naval (i.e., commercial marine) propulsion systems and associated
subsystems, equipment and components thereof, including aftermarket, replacement
and repair parts, components and equipment for existing systems.



--------------------------------------------------------------------------------

Schedule 1.1(i)

Specific RemainCo Field; Specific SpinCo Field

“Specific SpinCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to heat exchangers specifically
for tower-based solar thermal conversion systems enabled by solar energy and
support subsystems, equipment or components thereof, including pressure parts,
cleaning systems, valves, controls or diagnostics.

“Specific RemainCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b).

Support systems and subsystems, equipment and components of nuclear systems and
nuclear reactors, including, reactor coolant systems, reactor protection,
control and instrumentation systems, reactor auxiliary and safety systems,
balance of plant systems, reactor vessel closure heads, reactor and other
pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems,



--------------------------------------------------------------------------------

  heat exchangers, pressurizers, primary and secondary piping, valves and pumps,
spent fuel and other nuclear fuel and nuclear material storage and shipping,
nuclear waste containers and related systems, audio/visual systems, steam
generator tube inspection systems, repair, modification and stabilization
systems, tube plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Naval nuclear propulsion systems and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for existing systems.



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.